Exhibit 10.2

 

FORM OF



FRANCHISE GROUP, INC. 2019 OMNIBUS INCENTIVE PLAN



STOCK OPTION AWARD AGREEMENT

 



This Agreement is made as of <<DATE>> by and between Franchise Group, Inc., a
Delaware corporation (the “Company”), and <<NAME>> (the “Optionee”).

 

Whereas, as of <<DATE>> (the “Date of Grant”), pursuant to the terms and
conditions of the Franchise Group, Inc. 2019 Omnibus Incentive Plan (the
“Plan”), the Administrator of the Plan authorized the grant to the Optionee of
an option (the “Option”) to purchase a certain number of shares of the
authorized but unissued Stock of the Company upon the terms and conditions set
forth in this Agreement and subject to the terms of the Plan; and

 

Whereas, the Optionee desires to acquire and accept the Option on the terms and
conditions set forth in this Agreement.

 

IT IS AGREED:

 

1.             Grant of Stock Option. The Company hereby grants the Optionee the
Option to purchase all or any part of an aggregate <<NUMBER>> shares of Stock
(“Option Shares”) on the terms and conditions set forth herein and subject to
the provisions of the Plan. Capitalized terms used and not otherwise defined
herein shall have the same meaning as set forth in the Plan.

 

2.             [Incentive Stock Option. The Option represented hereby is
intended to be an Option that qualifies as an “incentive stock option” under
Code Section 422, but only to the extent the aggregate Fair Market Value of the
shares for which the Option (and all other options of the Optionee that are
intended to be incentive stock options whether granted under the Plan or any
other plan of the Company or any of its Affiliates) becomes exercisable for the
first time in any calendar year does not exceed One Hundred Thousand Dollars
($100,000). The Company makes no representation (other than the above expression
of intent) or warranty whatsoever to the Optionee as to the tax consequences of
the grant or exercise of the Option or the disposition of the shares acquired
thereunder. In the event that the Option awarded under this Agreement does not
qualify for special tax treatment as an incentive stock option, the Option may
be exercisable as a nonqualified stock option. The Company shall not be liable
to the Optionee if the Option or any portion thereof does not qualify as an
incentive stock option.]

 

3.             Exercise Price. The Exercise Price of the Option shall be the
Fair Market Value of one (1) share of Stock, which the Company believes to be
<<NUMBER>> Dollars (<<$>>) per share, subject to any adjustments as provided in
the Plan.

 







4.             Vesting and Exercisability. This Option is subject to the
following vesting schedule, provided that the Optionee remains employed with, or
in service to, the Company or any of its Affiliates continuously from the Date
of Grant until such date:

 

First anniversary of the Date of Grant: 33% Second anniversary of the Date of
Grant: 33% Third anniversary of the Date of Grant: 34%

 

The portion of the Option that vests shall remain exercisable, except as
otherwise provided herein, until the close of business on the tenth (10th)
anniversary date of the Date of Grant (“Exercise Period”). Except as may be
provided in any employment agreement in effect between the Optionee and the
Company and except as provided in Section 5(a) and Section 5(b) below, the
Option shall be forfeited as of the Optionee’s Termination of Service to the
extent not vested at such time.

 

5.             Effect of Termination of Service.

 

(a)           Termination of Service Due to Death. In the event the Optionee’s
Termination of Service is due to the Optionee’s death, and at a time when the
Optionee’s employment could not have been terminated for Cause, the Optionee
shall become vested in a pro-rated portion of the Option. Such portion shall be
equal to (i) the total number of Option Shares multiplied by a fraction, the
numerator of which is the number of days from the Date of Grant until the date
of such death and the denominator of which is the total number of days from the
Date of Grant until the third (3rd) anniversary of the Date of Grant, reduced by
(ii) any portion of the Option that has previously vested. The Option may
thereafter be exercised, to the extent vested as provided above, by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee, for a period of one (1) year from the date of death or until the
expiration of the Exercise Period, whichever period is shorter.

 

(b)           Termination of Service Due to Disability. In the event the
Optionee’s Termination of Service is due to the Optionee’s Disability, and at a
time when the Optionee’s employment could not have been terminated for Cause,
the Optionee shall become vested in a pro-rated portion of the Option. Such
portion shall be equal to (i) the total number of Option Shares multiplied by a
fraction, the numerator of which is the number of days from the Date of Grant
until the date of termination due to Disability and the denominator of which is
the total number of days from the Date of Grant until the third (3rd)
anniversary of the Date of Grant, reduced by (ii) any portion of the Option that
has previously vested. The Option may thereafter be exercised, to the extent
vested as provided above, by the Optionee for a period of one (1) year from the
date of the Termination of Service or until the expiration of the Exercise
Period, whichever period is shorter.

 

(c)           Termination of Service for Cause.

 







(i)             If the Optionee’s Termination of Service is for Cause, the
Option shall terminate and be forfeited effective as of the effective date of
the Optionee’s Termination of Service. In addition, if the Optionee’s
Termination of Service is for reasons other than Cause, but after the date of
such termination, the Company learns facts that would have permitted it to
terminate the Optionee’s service for Cause, then the Option shall terminate and
be forfeited effective retroactively to the date of the Optionee’s Termination
of Service.

 

(ii)            In the event the Option is terminated and forfeited pursuant to
clause (i), the Optionee shall return to the Company the Economic Value (as
defined below) of any Option Shares purchased hereunder by the Optionee within
the six (6) month period prior to the date of the Termination of Service or
thereafter (the “Clawback Period”). In that event, the Optionee hereby agrees to
remit the Economic Value to the Company in cash within thirty (30) days of the
Company’s demand therefore. “Economic Value” for the purposes of this Agreement
shall mean an amount equal to the difference between the then Fair Market Value
of the Option Shares (or the sales price of those Shares if the Option Shares
were sold by the Employee during the Clawback period) and the Exercise Price of
those Option Shares. The Company, in its discretion, may require the Optionee to
return to the Company the Economic Value in the form of any Option Shares the
Optionee still holds. Nothing herein impairs the right of the Company to recoup
any other economic value of the Option as provided in Section 14(c)(iii) of the
Plan.

 

(d)           Termination of Service Without Cause or by the Optionee. If the
Optionee’s Termination of Service is without Cause (and for reasons other than
death or Disability) or the Optionee voluntarily incurs a Termination of
Service, then the Option may be exercised, to the extent vested, for a period of
three (3) months from the date of the Termination of Service or until the
expiration of the Exercise Period, whichever period is shorter.

 

(e)           Competing With the Company, Breach of Confidentiality. Following
the Optionee’s Termination of Service for any reason, the Administrator, in its
discretion, may require the Optionee to return to the Company the Economic Value
of any Option Shares purchased hereunder by the Optionee within the six (6)
month period prior to the date of the Optionee’s Termination of Service or
thereafter if the Optionee at any time during the term of his or her employment
with the Company and its Affiliates and for an additional period of one (1) year
thereafter, without the Company’s prior written consent, directly or indirectly,
engages in the business of or owns or controls an interest in (except as a
passive investor owning less than two percent (2%) of the equity securities of a
publicly owned corporation), or acts as a director, officer or employee of, or
consultant to any partnership, joint venture, corporation or other business
entity directly or indirectly engaged in any business that competes with the
Company and its Affiliates anywhere in the actual geographic location in which
the Company and its Affiliates conducts business in the United States at the
time of the Optionee’s Termination of Service. In that event, the Optionee
agrees to remit the Economic Value to the Company in the same manner as provided
in Section 5(c)(ii). Nothing herein impairs the right of the Company to recoup
any other economic value of the Option as provided in Section 14(c)(iii) of the
Plan.

 







The time period during which the restrictions set forth in this Section 5(e)
apply shall be extended by the length of time during which the Optionee violates
the restrictions in any respect.

 

6.             Withholding Tax. If the Company is required to withhold any
federal, state or local taxes with respect to any gain attributable to the
Option Shares then the Optionee shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any Federal, state and
local taxes of any kind required by law to be withheld or paid with respect to
that amount. If permitted by the Company, tax withholding or payment obligations
may be settled with Stock, including Stock that is part of the Option that gives
rise to the withholding requirement. The obligations of the Company under the
Plan and pursuant to this Agreement shall be conditioned upon that payment or
arrangements with the Company and the Company shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Optionee from the Company or any Affiliate.

 

7.             Method of Exercise.

 

(a)           Notice to the Company. The Option shall be exercised in accordance
with the exercise procedures established by the Company.

 

(b)           Payment of Purchase Price. At the time of exercise, the Optionee
shall pay the Exercise Price for the number of Option Shares being purchase in
full in accordance with one or more of the following as permitted by the
Administrator:

 

(i)             Cash Payment. The Optionee shall make cash payments by wire
transfer, certified or bank check or personal check, in each case payable to the
order of the Company; the Company shall not be required to deliver certificates
for Option Shares until the Company has confirmed the receipt of good and
available funds in payment of the purchase price thereof.

 

(ii)            Payment of Stock. Payments in the form of Stock shall be valued
at Fair Market Value. Such payments shall be made by delivery of stock
certificates in negotiable form that are effective to transfer good and valid
title thereto to the Company, free of any liens or encumbrances.

 

(iii)          Cashless Exercise. The Optionee may exercise the Option by a
cashless exercise through a broker.

 

(iv)          Net Exercise. The Optionee may exercise the Option by means of a
“net exercise” procedure.

 

(v)           Exchange Act Compliance. Notwithstanding the foregoing, the
Company shall have the right to reject payment in the form of Stock or a “net
exercise” if in the opinion of counsel for the Company, (i) it could result in a
“recapture” problem under Section 16(b) of the Exchange Act; (ii) the shares of
Stock may not be sold or transferred to the Company; or (iii) the transfer could
create legal difficulties for the Company.







 

8.             Nonassignability. The Option shall not be assignable or
transferable except by will or by the laws of descent and distribution in the
event of the death of the Optionee, or as otherwise permitted by the Plan. The
Option may be exercised during the Optionee’s lifetime only by the Optionee. No
transfer of the Option by the Optionee by will or by the laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and a copy of the will, if any,
and such other evidence as the Company may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions of the Option.

 

9.             Optionee Representations. The Optionee hereby represents and
warrants to the Company that:

 

(a)           The Optionee is acquiring the Option and shall acquire the Option
Shares for his or her own account and not with a view towards the distribution
thereof other than a distribution that in the opinion of counsel for the Company
would not violate the Act;

 

(b)           The Optionee understands that he or she must bear the economic
risk of the investment in the Option Shares, which cannot be sold unless they
are registered under the Act or an exemption therefrom is available thereunder
and that the Company is under no obligation to register the Option Shares for
sale under the Act;

 

(c)            In the Optionee’s negotiations with the Company, the Optionee has
had both the opportunity to ask questions and receive answers from the officers
and directors of the Company and all persons acting on its behalf concerning the
terms and conditions of the offer made hereunder and to obtain any additional
information to the extent the Company possesses or may possess such information
or can acquire it without unreasonable effort or expense.

 

(d)            The Optionee is aware that the Company shall place stop transfer
orders with its transfer agent against the transfer of the Option Shares in the
absence of registration under the Act or an exemption therefrom as provided
herein.

 

10.          Restrictions on Transfer of Shares.

 

(a)           Anything in this Agreement to the contrary notwithstanding, the
Optionee hereby agrees that he or she shall not sell, transfer by any means or
otherwise dispose of the Option Shares acquired by him or her without
registration under the Act, or in the event that they are not so registered,
unless (i) an exemption from the Act registration requirements is available
thereunder and (ii) the Optionee has furnished the Company with notice of the
proposed transfer and the Company’s legal counsel, in its reasonable opinion,
shall deem the proposed transfer to be exempt.

 







(b)           If the Option Shares have not been registered under the Act, the
certificates evidencing the Option Shares may bear the following legends:

 

“The shares of Stock represented by this certificate have been acquired for
investment and have not been registered under the Securities Act of 1933, as
amended, or under the Securities Act of any State. The shares of Stock
represented by this Certificate may not be sold or transferred in the absence of
an effective registration statement for the shares under the Securities Act of
1933, as amended, and such state laws as may be applicable, or an opinion of
counsel satisfactory to the Company that registration is not required.”

 

“The shares represented by this Certificate have been acquired pursuant to the
Franchise Group, Inc. 2019 Omnibus Incentive Plan, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof.”

 

11.          No Right to Continued Employment or Service. Neither the Plan, the
granting of this Award nor any other action taken pursuant to the Plan or this
Award constitutes or is evidence of any agreement or understanding, express or
implied, that the Optionee will remain employed with, or in service to, the
Company or any Affiliate for any period of time or at any particular rate of
compensation.

 

12.          Miscellaneous.

 

(a)           Notices. All notices, requests, deliveries, payments, demands and
other communications that are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
via registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses, or to
such other address as either shall have specified by notice in writing to the
other.

 

(b)           Conflict with the Plan. In the event of a conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall, in all respects, control.

 

(c)           Shareholder Rights. The Optionee shall not have any of the rights
of a stockholder with respect to the Option Shares until the shares have been
issued after the due exercise of the Option.

 

(d)           Waiver. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.

 

(e)           Entire Agreement. The terms of this Agreement, the Plan (and all
documents referenced in the Plan) constitute the entire agreement between the
parties with respect to the subject matter hereof. This Agreement may be amended
in accordance with the terms of the Plan. The parties acknowledge that they have
not relied upon any prior oral representations with respect to the subject
matter hereof.

 







(f)             Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and to the extent not prohibited herein, their
respective heirs, successors, assigns and representatives. Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

 

(g)           Governing Law. This Agreement shall be governed by the laws of the
State of Delaware. Any dispute arising out of this Agreement shall be resolved
in either the Delaware state courts or the United States District Court for the
District of Delaware. The Participant hereby submits to the jurisdiction of
these courts and agrees that venue properly lies in those courts with respect to
any action, suit, claim or dispute arising under or with respect to this
Agreement. The parties hereto waive any right they might have to a jury trial.
The provisions of this Agreement are offered by each party as a material
inducement to enter into this Agreement.

 

 

 

[Signatures on the following page]

 

 

 

 

 

 

 







 

In witness whereof, the parties hereto have signed this Agreement as of the day
and year first written above.

 

 

 

Franchise Group, Inc.

 

_____________________________________

 

Name:
Title:

 

 

 


Optionee

 

_____________________________________

 

 

 

 

 

 

 

 



 

 

